DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3, 14, 16, 18 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US 2022/0061074 A1, hereinafter “Babaei”).
 	Regarding claim 1, Babaei teaches a method for wireless communications by a user equipment (UE), comprising: receiving multiple semi persistently scheduled (SPS) configurations (¶ [0373], the wireless device may receive one or more DCIs activating multiple SPS configurations. The multiple SPS configurations may comprise a first SPS configuration and a second SPS configuration), each SPS configuration allocating the UE with a set of periodic occasions for physical downlink shared channel (PDSCH) transmissions (¶ [0377], configuration parameters of a downlink SPS configuration may comprise a plurality of parameters comprising a SPS periodicity, one or more transmission parameters, etc. The wireless device may receive a DCI indicating activation of a plurality of resources associated with the SPS configuration. The wireless device may determine the plurality of resources based on the DCI and the configuration parameters of the SPS configuration, ¶ [0383]); monitoring SPS occasions of the SPS configurations; and transmitting one or more block acknowledgments (BAs) (Figs. 16-19, ¶ [0343], ¶ [0344]), each BA providing hybrid automatic repeat request (HARQ) feedback for multiple SPS occasions of one or more of the SPS configurations that occur within an acknowledgment window (Figs. 16-19, ¶ [0318], ¶ [0320], ¶ [0350]- ¶ [0352],¶ [0373], the wireless device may transmit, e.g., to the base station, a HARQ-ACK codebook comprising the multiple HARQ-ACK feedback. The multiple HARQ-ACK feedback may comprise a first HARQ-ACK feedback (e.g., ACK or NACK) of the first transport block and a second HARQ-ACK feedback (e.g., ACK or NACK) of the second transport block. ¶ [0376], ¶ [0379], ¶ [0380], ¶ [0384]).
 	Regarding claim 16, Babaei teaches a method for wireless communications by a network entity, comprising: transmitting, to a user equipment (UE), multiple semi persistently scheduled (SPS) configurations (¶ [0373], the wireless device may receive one or more DCIs activating multiple SPS configurations. The multiple SPS configurations may comprise a first SPS configuration and a second SPS configuration), each SPS configuration allocating the UE with a set of periodic occasions for physical downlink shared channel (PDSCH) transmissions;
transmitting physical downlink shared channels (PDSCHs) in at least some of the SPS occasions of the SPS configurations (¶ [0377], configuration parameters of a downlink SPS configuration may comprise a plurality of parameters comprising a SPS periodicity, one or more transmission parameters, etc. The wireless device may receive a DCI indicating activation of a plurality of resources associated with the SPS configuration. The wireless device may determine the plurality of resources based on the DCI and the configuration parameters of the SPS configuration, ¶ [0383]); and
monitoring for one or more block acknowledgments (BAs) from the UE, each BA providing hybrid automatic repeat request (HARQ) feedback for multiple SPS occasions of one or more of the SPS configurations that occur within an acknowledgment window (Figs. 16-19, ¶ [0318], ¶ [0320], ¶ [0350]- ¶ [0352], ¶ [0373], the wireless device may transmit, e.g., to the base station, a HARQ-ACK codebook comprising the multiple HARQ-ACK feedback. The multiple HARQ-ACK feedback may comprise a first HARQ-ACK feedback (e.g., ACK or NACK) of the first transport block and a second HARQ-ACK feedback (e.g., ACK or NACK) of the second transport block. ¶ [0376], ¶ [0379], ¶ [0380], ¶ [0384]). 
	Regarding claims 3 and 18, Babaei teaches the method of claim 1, wherein transmitting the one or more BAs comprises: transmitting at least one shared BA that provides HARQ feedback for SPS occasions of multiple SPS configurations (figs. 16-19, ¶ [0376]).
 	Regarding claims 14 and 29, Babaei teaches the method of claim 1, further comprising receiving signaling indicating one or more features for transmitting the one or more BAs (¶ [0322] RRC may configure the following parameters when SPS is configured: cs-RNTI: CS-RNTI for activation, deactivation, and retransmission; nrofHARQ-Processes: the number of configured HARQ processes for SPS; periodicity: periodicity of configured downlink assignment for SPS., ¶ [0343], ¶ [0344]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Babaei (US 2021/0135946 A1, hereinafter “Babaei’946”).
 	Regarding claims 2 and 17, Babaei teaches the method of claim 1,  transmitting one or more BAs.
Babaei does not explicitly teach wherein transmitting the one or more BAs comprises: transmitting separate BAs for each SPS configuration, each BA providing HARQ feedback for multiple SPS occasions for a corresponding SPS configuration.
However, it is well known in the art to transmit separate BA for each SPS configuration, as evidenced by Fig. 22, ¶ [0204] of Babei’946..
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit separate BA for each SPS configuration in the system of Babaei. The motivation for doing this is a matter of design choice (figs. 21-24 of Babaei’946).
9.	Claims 4, 5, 12, 19, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Chen et al. (US 2021/0021383 A1, hereinafter “Chen”).
 	Regarding claims 4 and 19, Babaei teaches the method of claim 3, wherein support for multiple active downlink SPS configurations on a cell (e.g., a DL BWP of a cell) and/or shorter periodicities of DL SPS may require enhancements to HARQ-ACK codebook determination processes. The size of semi-static HARQ codebook may need to be increased to support DL SPS with smaller periodicities. In an example, a number ¶ [0318]).
 	Babaei does not explicitly teach wherein a number of SPS occasions acknowledged for each of the SPS configurations by the shared BA varies based on at least the number of SPS occasions for each of the SPS configurations with the acknowledgment window.
 	Chen teaches wherein a number of SPS occasions acknowledged the acknowledgment varies based on at least the number of SPS occasions for the SPS configurations with the acknowledgment window (¶ [0035], the size of the HARQ-ACK codebook is determined according to the PDSCH reception occasions included in the time window. When the number of PDSCH reception occasions included in the time window is one, the number of PDSCHs corresponding to the HARQ-ACK codebook is one. When the number of PDSCH reception occasions included in the time window is plural, the number of PDSCHs corresponding to the HARQ-ACK codebook is plural. ¶ [0021]- ¶ [0024]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to dynamically acknowledge a number of SPS occasions for each of the SPS configurations by the shared BA based on at least the number of SPS occasions for each of the SPS configurations with the acknowledgment window in the system of Babaei to further improve industrial applicability.
 	Regarding claims 5 and 20, Babaei in view of Chen teaches the method of claim 4, wherein an ordering of acknowledgment feedback within the BA is based on at least one of: SPS configuration numbers of the SPS configurations that share the shared BA; or an order in which the SPS occasions acknowledged in the shared BA Babaei: ¶ [0376], the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of multiple SPS configuration indexes of the multiple SPS configurations. In an example embodiment, the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of time slots that the wireless device receives the multiple transport blocks. ¶ [0385]).
 	Regarding claims 12 and 27, Babaei teaches the method of claim 3.
Babaei does not explicitly teach wherein the number of SPS occasions acknowledged for each of the SPS configurations by a shared BA is fixed. 
Chen teaches wherein the number of SPS occasions acknowledged for the SPS configurations by an acknowledgment is fixed (¶ [0022], the size of the HARQ-ACK codebook is determined according to PDSCH reception occasions included in the time window. Within the time window, the number of PDSCH candidates that may be received is fixed. Therefore, the size of the HARQ-ACK codebook is fixed ). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to acknowledge a fixed number of SPS occasions for each of the SPS configurations by a shared BA in the system of Babaei to further improve industrial applicability.
10.	Claims 7-9, 15, 22-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Miao (US 2021/0243782 A1).
Regarding claims 7 and 22, Babaei teaches the method of claim 3, wherein the UE provides, with the shared BA, information identifying which SPS transmissions are being negatively acknowledged, as set forth above.
Babaei does not explicitly teach wherein: the shared BAs are used to provide negative acknowledgments (NAKs) only; and the UE provides, with the shared BA, information identifying which SPS occasions are being negatively acknowledged.
Miao teaches acknowledgments are used to provide NAKs only (¶ [0015], HARQ-ACK feedback type (e.g., ACK-NACK and NACK only) can be configured on SPC-Config. ¶ [0039]-¶ [0042]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit, at the UE, NAK only shared BA including information identifying which SPS occasions are being negatively acknowledged in the system of Babaei to further enhance system efficiency (¶ [0015] and ¶ [0042] of Miao).
Regarding claims 8 and 23, Babaei in view of Miao teaches the method of claim 7, wherein the identifying information comprises at least one of a HARQ Process ID or an SPS configuration number (Babaei: ¶ [0312], ¶ [0376], the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of multiple SPS configuration indexes of the multiple SPS configurations. ¶ [0385]).
Regarding claims 9 and 24, Babaei in view of Miao teaches the method of claim 7, wherein, if overlapping HARQ Process IDs are allowed among SPS configurations, the identifying information also comprises an SPS configuration number (if overlapping HARQ Process IDs are not allowed, then the step of the identifying information also comprising an SPS configuration number need not be performed. See Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016)).
 	Regarding claims 15 and 30, Babaei teaches the method of claim 14.
Babaei does not explicitly teach wherein the one or more features comprise at least one of: whether the UE is to transmit separate BAs for each SPS configuration, each BA providing HARQ feedback for multiple SPS occasions for a corresponding SPS configuration or transmit shared BAs that provide HARQ feedback for SPS occasions of multiple SPS configurations within an acknowledgment window;
whether overlapping HARQ Process IDs are allowed among SPS configurations;
whether the BAs carry positive acknowledgments (ACKs) and negative acknowledgment (NAKs) or only NAKs; or whether the number of SPS occasions acknowledged for each of the SPS configurations by a BA is fixed or variable.
Miao teaches wherein the one or more features comprise at least one of: whether the UE is to transmit separate BAs for each SPS configuration, each BA providing HARQ feedback for multiple SPS occasions for a corresponding SPS configuration or transmit shared BAs that provide HARQ feedback for SPS occasions of multiple SPS configurations within an acknowledgment window; whether overlapping HARQ Process IDs are allowed among SPS configurations; whether the BAs carry positive ACKs and NAKs or only NAKs; or whether the number of SPS occasions acknowledged for each of the SPS configurations by a BA is fixed or variable ( ¶ [0015], HARQ-ACK feedback type (e.g., ACK-NACK and NACK only) can be configured on SPC-Config. ¶ [0039]-¶ [0042]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include information indicating whether the BAs carry positive ¶ [0015] and ¶ [0042] of Miao).
11.	Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei  in view of Miao as applied to claim 7 above, and further in view of Chen.
 	Regarding claim 10 and 25, Babaei in view of Miao teaches the method of claim 7, wherein the BA includes only NAKs as set forth above.
Babaei does not explicitly teach wherein payload sizes of the shared BAs are quantized to provide a fixed number of NAKs.
Chen teaches the payload size of the acknowledgment can be fixed or dynamic (¶ [0022] and ¶ [0023] ).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to quantize the payload sizes of the shared BAs are quantized to provide a fixed number of NAKs in the system of Babaei in view of Miao. The motivation for doing this is to further improve industrial applicability.
12.	Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Miao as applied to claim 7 above, and further in view of  Rastegardoost et al. (US 2022/0007399 A1, hereinafter “Rastegardoost”).
Regarding claims 11 and 26, Babaei in view of Miao teaches the method of claim 7.
Babaei does not explicitly teach wherein the identifying information further comprises unique identifiers corresponding to SPS occasions within the acknowledgment window.
¶ [00264] and ¶ [0402] ).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include unique identifiers corresponding to SPS occasions within the acknowledgment window in the system of Babaei in view of Miao to further enhance system efficiency.
13.	Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Chen as applied to claim 12 above, and further in view of Ma et al. (US 2022/0061076 A1, hereinafter “Ma”).
 	Regarding claims 13 and 28, Babaei in view of Chen teaches he method of claim 12, wherein: A larger PUCCH payload may be needed to carry the HARQ ACK bits corresponding to several SPS PDSCH in a slot. In an example, in case of DL SPS with dynamic scheduling, the size of semi-static HARQ codebook may need to be increased to support DL SPS with smaller periodicities. In an example, a number of HARQ-ACK bits, bit position, and PUCCH resource determination need to be considered. In an example, HARQ-ACK for multiple SPS PDSCHs may need to be aggregated. Dynamic HARQ codebook may be constructed with one bit corresponding to each semi-persistently scheduled PDSCH. (¶ [0318] and ¶ [0319]). The UE indicates a negative acknowledgment (NA(K) if a PDSCH transmission is not detected in a SPS occasion within the acknowledgment window (¶ [0372], ¶ [0375]).

	However, it is well known in the art allocate resources for the acknowledgment based on a maximum number of bits (payload size) that occur in the acknowledgment window, as evidenced by ¶ [0191]-¶ [0193], ¶ [0231], 2 [0232] and ¶ [0240] of Ma. .
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to allocate resources for the shared BA based on a maximum number of SPS occasions that occur in the acknowledgment window to ensure the allocated resource can meet the total quantity of bits of the feedback (¶ [0192] of Ma).
Allowable Subject Matter
14.	Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and the intervening claim(s) and “wherein: resources for the shared BA are allocated based on a maximum number of SPS occasions that occur in the acknowledgment window; and unused resources allocated to the shared BA are used to improve link efficiency of HARQ feedback provided in the shared BA.”
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
16.	Claims 1, 2, 16 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 14 and 21  of copending Application No. 17/313,632 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 	Regarding claims 1 and 16, claims 1, 9, 14 and 21 of the reference application teaches a method for wireless communications by a user equipment (UE), comprising: receiving multiple semi persistently scheduled (SPS) configurations, each SPS configuration allocating the UE with a set of periodic occasions for physical downlink shared channel (PDSCH) transmissions; monitoring SPS occasions of the SPS configurations; and transmitting one or more block acknowledgments (BAs), each BA providing hybrid automatic repeat request (HARQ) feedback for multiple SPS occasions of one or more of the SPS configurations that occur within an acknowledgment window.
 	Regarding claims 2 and 17, claims 1 and 2 of the reference application teaches wherein transmitting the one or more BAs comprises: transmitting separate BAs for each SPS configuration, each BA providing HARQ feedback for multiple SPS occasions for a corresponding SPS configuration.

 	Regarding claim 1, claim 1 of the U.S. Patent No. 10,979,200 B2 teaches a method for wireless communications by a user equipment (UE), comprising: receiving multiple semi persistently scheduled (SPS) configurations, each SPS configuration allocating the UE with a set of periodic occasions for physical downlink shared channel (PDSCH) transmissions; monitoring SPS occasions of the SPS configurations; and transmitting one or more block acknowledgments (BAs), each BA providing hybrid automatic repeat request (HARQ) feedback for multiple SPS occasions of one or more of the SPS configurations that occur within an acknowledgment window.
Claim 1 merely broadens the scope of claim 1 of U.S. Patent No. 10,979,200 B2 by removing limitations from claim 1.
 	Regarding claim 3, claim 10 of U.S. Patent No. 10,979,200 B2 teaches wherein transmitting the one or more BAs comprises: transmitting at least one shared BA that provides HARQ feedback for SPS occasions of multiple SPS configurations.
Regarding claim 16, claim 23 of U.S. Patent No. 10,979,200 B2 teaches method for wireless communications by a network entity, comprising: transmitting, to a user equipment (UE), multiple semi persistently scheduled (SPS) configurations, each SPS configuration allocating the UE with a set of periodic occasions for physical downlink shared channel (PDSCH) transmissions; transmitting physical downlink shared channels (PDSCHs) in at least some of the SPS occasions of the SPS configurations; 
Claim 16 merely broadens the scope of claim 23 of U.S. Patent No. 10,979,200 B2 by removing limitations.
 	Regarding claim 18, claim 10 of U.S. Patent No. 10,979,200 B2 teaches wherein monitoring for the one or more BAs comprises:
monitoring for at least one shared BA that provides HARQ feedback for SPS occasions of multiple SPS configurations.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477